NEGATIVE ELECTRODE ACTIVE MATERIAL FOR NONAQUEOUS SECONDARY BATTERY, AND NEGATIVE ELECTRODE AND NONAQUEOUS SECONDARY BATTERY USING THE SAME

DETAILED ACTION

Response to Amendments
The claim objections and 112 rejections set forth in the Office action dated January 12, 2021 are hereby withdrawn in view of Applicant’s amendments to the claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 8. The negative electrode active material for nonaqueous secondary batteries according to claim 7, wherein the polymer (bl) is:
a homopolymer of a monomer selected from the group consisting of vinylamine, allylamine, N-alkyl-substituted allylamine, N,N-dialkyl-substituted allylamine, diallylamine and N-alkyl-substituted diallylamine,
a copolymer of two or more of monomers selected from the group consisting of vinylamine, allylamine, N-allyl-substituted allylamine, N,N-dialkyl-substituted allylamine, diallylamine and N-alkyl-substituted diallylamine, or
selected from the group consisting of vinylamine, allylamine, N-alkyl-substituted allylamine, N,N-dialkyl-substituted allylamine, diallylamine and N-alkyl-substituted diallylamine and (ii) one or more of monomers other than those monomers listed in (i) the above.

Allowable Subject Matter
Claims 1-2, 4-12, 14, 16, 18, 21 and 23-24 are allowed. The following is an examiner's statement of reasons for allowance: The Pham (WO 2008097723 A1) as modified teaches a negative electrode active material comprising a natural graphite and an organic polymer which comprises a primary amino group or/and a secondary amino group and a lithium ion-coordinating group, but fails to reasonably teach the lithium ion-coordinating group comprises an oxyalkylene group.
The restriction requirements mailed previously are hereby withdrawn and in view of the withdrawal of the restriction requirements, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727